Case 1:13-cv-01835-RGA Document 1320 Filed 05/21/20 Page 1 of 2 PageID #: 81780




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 TQ DELTA, LLC,                                  )
                                                 )
                        Plaintiff,               )    C.A. No. 13-cv-1835-RGA
                                                 )
        v.                                       )
                                                 )
 2WIRE, INC.,                                    )
                                                 )
                        Defendant.               )
                                                 )

             STIPULATION REGARDING SCHEDULE FOR FAMILY 4 PATENTS

        In light of the current national emergency relating to COVID-19, counsel and experts for

 the parties, who are located across multiple states, are subject to various work, travel, and other

 restrictions affecting their ability to meet upcoming deadlines for the Family 4 proceedings.

 Accordingly, the parties hereby agree, subject to the approval of the Court, to the following

 revised schedule for the Family 4 patents:

                       Event                         Current Deadline        Revised Deadline
  Supplementation of Opening Expert Reports                                 Fri 5/29/2020
  Relating to PAR Simulations for the Accused
  Products
  Supplementation of Opening Expert Reports                                 Fri 7/31/2020
  Relating to Source Code Issues
  Rebuttal Expert Reports                            Fri 5/29/2020          Fri 8/28/2020
  Reply Expert Reports                               Fri 6/19/2020          Fri 9/25/2020
  Completion of Expert Depositions                   Fri 7/10/2020          Fri 10/16/2020
  Case Dispositive and Daubert Motions               Fri 7/31/2020          Fri 11/6/2020
                                                                            Response briefs –
                                                                            Fri 11/20/2020
                                                                            Reply briefs –
                                                                            Fri 12/4/2020
Case 1:13-cv-01835-RGA Document 1320 Filed 05/21/20 Page 2 of 2 PageID #: 81781




                        Event                         Current Deadline        Revised Deadline
  Joint Submission of Proposed Final, Pretrial       Fri 10/2/2020           Fri 2/5/2021
  Order, any motions in limine, voir dire, jury
  instructions, and special verdict forms
  Pretrial Conference                                Fri 10/9/2020 @         Fri 2/12/2021 @
                                                     9:00 am                 9:00 am
  Trial Start Date                                   Mon 10/19/2020 @        Mon 2/22/2021 @
                                                     9:30 am                 9:30 am

        In entering into this stipulation, the parties expressly reserve all rights to seek any further

 modifications to the schedule, if necessary, upon a showing a good cause.



 Dated: May 21, 2020

 FARNAN LLP                                          MORGAN LEWIS & BOCKIUS LLP

 /s/ Michael J. Farnan                               /s/ Jody C. Barillare
 Brian E. Farnan (#4089)                             Jody C. Barillare (# 5107)
 Michael J. Farnan (#5165)                           The Nemours Building
 919 North Market Street, 12th Floor                 1007 North Orange Street, Suite 501
 Wilmington, DE 19801                                Wilmington, Delaware 19801
 (302) 777-0300                                      Telephone: 302.574.3000
 bfarnan@farnanlaw.com                               Facsimile: 302.574.3001
 mfarnan@farnanlaw.com                               jbarillare@morganlewis.com

 Attorneys for Plaintiff TQ Delta, LLC               Attorneys for Defendant 2Wire, Inc.



 IT IS SO ORDERED, this ______ day of May, 2020.

                                                      _______________________________
                                                       The Honorable Richard G. Andrews
